Per Curiam:

This case is brought here upon a case-made that is not shown to have been served within the time fixed by the statute, or within any valid extension of that time. The judgment complained of was rendered January 29, 1904. At that time ten days were given in which to serve a case. The record presented, after stating this, recites that “thereupon and on the 5th day of January, 1904,” an order was made extending the time “thirty days from January 29, 1904.” Throughout the record the word “thereupon” is obviously used in the sense of “thereafter,” and for that reason cannot be held to be here employed in its ordinary sense, and does not imply that the order was made immediately after the rendition of the judgment. It is evident that the order was not made on the date named — the 5th of January — and for anything that appears to the contrary it may have been made more than ten days after the judgment, in which case it would be without force. The defendants in error have not challenged the sufficiency of the record by motion or otherwise, but as there is nothing before this court to show that it has jurisdiction the proceeding in error is dismissed.